Citation Nr: 0729814	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for peptic ulcer 
disease with reflux.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to a rating in excess of 30 percent for 
keratoconus.

5.  Entitlement to a compensable rating for Raynaud's 
Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1990 to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2004 and 
December 2004 by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome, and migraine headaches are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence of record demonstrates the veteran's peptic 
ulcer disease with reflux is not a result of any established 
event, injury, or disease during active service.

3.  The veteran's service-connected keratoconus is presently 
manifested by best corrected visual acuity of 20/30 in the 
right eye and 20/100 in the left eye.

4.  The veteran's service-connected Raynaud's Syndrome is 
manifested by no present symptoms of this disorder.
CONCLUSIONS OF LAW

1.  Peptic ulcer disease with reflux was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The criteria for a rating in excess of 30 percent for 
keratoconus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6035 (2007).

3.  The criteria for a compensable rating for Raynaud's 
Syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2004 and September 2004.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Although a May 2005 private medical statement 
referred to a November 24, 1997, service medical report as 
demonstrating symptoms of ulcer disease, the Board finds this 
document is not included in the evidence of record.  It is 
also significant to note that the veteran was discharged from 
active service in October 1997 and there is no indication 
that he, in fact, received medical treatment at a service 
department medical facility after discharge.  The veteran has 
been notified of his duty to submit all pertinent evidence in 
his possession, and the Board finds further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claims would 
not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including ulcers, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).


Factual Background

In this case, service medical records are negative for 
complaint, treatment, or diagnoses of ulcers.  In his May 
1997 report of medical history the veteran denied having ever 
had problems with frequent indigestion or stomach or 
intestinal trouble.  His May 1997 separation examination 
revealed a normal clinical evaluation of the abdomen and 
viscera.  

Private medical records dated in January 2002 noted the 
veteran complained of a one month history of gastritis with a 
dull intense pain about 20 minutes after meals.  It was noted 
he had no history of peptic ulcer disease and that he denied 
any esophageal burning or reflux symptoms.  Testing was 
positive for H-pylori findings.  The diagnosis was abdominal 
pain related to gastritis with a positive H-pylori.  A April 
2002 report noted there was no overall significant 
gastrointestinal symptoms except for some very isolated 
dyspepsia that responded to Mylanta.  

VA treatment records dated in January 2003 show the veteran 
reported a history of stress-induced ulcer treated with 
Prevacid, but denied any further ulcer symptoms.  The 
diagnoses included indigestion and acid reflux-type symptoms.  

In a February 2005 statement in support of his claim the 
veteran stated he had unspecified symptoms of an ulcer with 
acid reflux while in active service and that he received a 
diagnosis soon after service.  At his personal hearing he 
testified, in essence, that to the best of his recollection 
he was first provided medication for ulcers at a VA medical 
facility in 1999.  

In private medical correspondence dated in May 2005 Dr. 
M.J.B. noted the veteran had been seen with his military 
records including a November 24, 1997, report noting symptoms 
of peptic ulcer disease (the veteran was separated from 
service on October 8, 1997).  It was noted he was given 
medication at that time which was a treatment for peptic 
ulcer disease.  The physician stated that although the 
veteran did not have a diagnostic test for ulcer disease 
until after his discharge his symptoms and treatment began 
during active service.

Analysis

Based upon the evidence of record, the Board finds the 
veteran's peptic ulcer disease with reflux was not incurred 
as a result of an established event, injury, or disease 
during active service.  Although Dr. M.J.B. stated a November 
24, 1997, service medical report recorded symptoms of ulcer 
disease, that report was not provided for VA consideration.  
This statement by Dr. M.J.B. is also inconsistent with the 
other medical reports of record and is considered to be of no 
probative weight.  The January 2002 private medical report 
noting the veteran complained of a one month history of 
gastritis and that he had no history of peptic ulcer disease 
is more persuasive as to post-service etiology.  There is no 
credible evidence indicating an ulcer or ulcer symptoms 
existed during active service nor that an ulcer was manifest 
within the first post-service year.  An initial diagnosis of 
gastritis with positive H-pylori findings was not provided 
until more than four years after service.  

While the veteran may believe his peptic ulcer disease with 
reflux was incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Keratoconus

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2007).

Where there is a substantial difference between the near and 
distant corrected vision, the case should be referred to the 
Director, Compensation and Pension Service.  38 C.F.R. § 4.84 
(2007). 

603
5
Keratoconus: 

To be evaluated on impairment of corrected visual acuity 
using contact lenses. 
Note: When contact lenses are medically required for 
keratoconus, either unilateral or bilateral, the minimum 
rating will be 30 percent.
38 C.F.R. § 4.84a, Diagnostic Code 6035 (2007)


4.84a - Table V - Ratings for Central Visual Acuity 
Impairment
[With Diagnostic Code]
 
20/40 
(6/12)
20/50 
(6/15)
20/70 
(6/21)
20/100 
(6/30)
AL* 
20/20
0 
(6/60
)
15/20
0 
(45/6
0)
10/20
0 
(3/60
)
5/200 
(15/6
0)
LPO**
Visio
n in 
one 
eye
 
 
 
 
 
 
 
 
 
20/40 
(6/12
)
0
 
 
 
 
 
 
 
 
20/50 
(6/15
)
10    
10 
(6079)
(6078)
 
 
 
 
 
 
 
20/70 
(6/21
)
10    
20 
(6079)
30 
(6078)
(6078)
 
 
 
 
 
 
20/10
0 
(6/30
)
10     
20 
(6079)
30    
50 
(6078)
(6078)
(6078)
 
 
 
 
 
20/20
0 
(6/60
)
20    
30 
(6077)
40    
60 
(6076)
70 
(6076)
(6076)
(6075
)
 
 
 
 
15/20
0 
(45/6
0)
20    
30 
(6077)
40    
60 
(6076)
70    
80 
(6076)
(6076)
(6075
)
(6075
)
 
 
 
10/20
0 
(3/60
)
30    
40 
(6077)
50    
60 
(6076)
70    
80 
(6076)
90 
(6076)
(6075
)
(6075
)
(6075
)
 
 
5/200 
(15/6
0)
30    
40 
(6074)
50    
60 
(6073)
70    
80 
(6073)
90    1
005 
(6073)
(6072
)
(6072
)
(6072
)
(6071
)
 
LPO**
305    
405 
(6070)
505    
605 
(6069)
705    
805 
(6069)
905    
1005 
(6069)
1005 
(6068
)
(6068
)
(6068
)
(6067
)
(6062
)
AL* 
of 
one 
eye
406     
506 
(6066)
606    
606 
(6065)
706    
806 
(6065)
9061005 
(6065)
1005 
(6064
)
(6064
)
(6064
)
(6063
)
(6061
)
5Also entitled to special monthly compensation.
6Add 10 percent if artificial eye cannot be worn; also entitled 
to special monthly compensation.
* AL = anatomical loss
** LPO = light perception only
38 C.F.R. § 4.84a, Table V (2007).

In this case, service medical records show the veteran was 
treated for keratoconus.  A May 1997 report noted a diagnosis 
of left eye keratoconus.  It was also noted that there was 
difficulty with contact lens fitting, but that it was still 
working.  The veteran's May 1997 separation examination 
revealed distant vision correctable to 20/20, right, and 
20/30, left.  Near vision was noted as correctable by lenses.  

On VA examination in March 2004 the veteran complained that 
his vision had progressively worsened.  He stated he was 
sensitive to sunlight and was unable to see with his left eye 
even with glasses.  Examination revealed corrected right eye 
visual acuity of 20/25, near, and 20/20, far, and corrected 
left eye visual acuity of 20/100, near, and 20/60, far.  The 
examiner noted the origin of the veteran's keratoconus and 
distorted cornea was his incessant rubbing of the eyes.  It 
was noted that keratoconus involved consistent change and 
aggressive vision changes due to consistent rubbing of the 
eyes.  The veteran was described as myopic with a high myope 
and some astigmatism.  He had reached the point where the 
best corrected vision would be with contact lenses.

In his June 2004 notice of disagreement the veteran asserted 
a higher rating was warranted for his keratoconus.  He stated 
he was unable to wear contact lenses.  At his personal 
hearing in August 2005 he testified that he was unable to 
wear contact lenses for long periods of time because of 
mucous which built up in his eyes.  He estimated he was only 
able to wear contact lenses for two or three hours and 
reported he had only hand movement in his left eye when he 
wore his glasses.  

VA examination in September 2005 revealed right eye corrected 
visual acuity was 20/30, near, and 20/25, far.  Left eye 
corrected visual acuity was 20/100, near, and 20/50, far.  It 
was noted that since the 2004 examination there had been a 
relative improvement in left eye vision.  It was also noted 
that the veteran's records were not available for review, but 
that he did not appear to have any problems seeing out of his 
contacts so an evaluation was not performed to see if his 
contacts were properly fitted.  The examiner, Dr. J.B., 
stated that the veteran's problem with light sensitivity was 
probably a learned habit associated with having to deal with 
sinus problems.  

In a December 2005 report the examiner, Dr. J.B., noted that 
the veteran's claim file had been reviewed in detail and that 
the veteran stated, in essence, that he was able to wear 
contact lenses which he removed at night and when he was not 
working.  Examination revealed right eye corrected visual 
acuity was 20/30, near, and 20/25 +2, far.  Left eye 
corrected visual acuity was 20/100, near, and 20/50 +2, far.  
It was noted that these findings were with glasses.  Dilated 
fundus examination revealed a normal-shaped right eye and 
somewhat steeper readings in the left eye in the range for 
which contact lenses were indicated.  The diagnosis was 
keratoconus.  The examiner found the veteran was able to wear 
contact lenses and stated that there was nothing to prevent 
his wearing contact lenses.  The visual correction of choice 
was a rigid gas permeable contact lens.  The examiner stated 
that while his vision was correctable with contact lenses he 
may have to frequently change his contact lenses to obtain 
the best possible vision.  It was recommended that he be 
fitted every two to three months because his eye was changing 
shape.  

In statements in support of the claim the veteran requested 
entitlement to a rating in excess of 30 percent for his 
service-connected keratoconus.  In a May 2007 brief his 
representative requested extraschedular consideration in 
light of the December 2005 VA examiner's finding that changes 
in eye shape required frequent changes to his contact lenses.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected keratoconus is presently 
manifested by best corrected near visual acuity of 20/30 in 
the right eye and 20/100 in the left eye.  While under VA 
regulations for central visual acuity impairment (Table V) no 
more than a 10 percent rating is warranted, for keratoconus 
disabilities which require contact lenses the minimum rating 
is 30 percent.  Although the veteran has asserted he is 
unable to wear contact lenses, the medical opinion of the 
December 2005 VA examiner indicating there was nothing to 
prevent his wearing contact lenses is considered to be 
persuasive as to this matter.  That opinion is shown to have 
been based upon a thorough examination of the veteran and a 
review of the available evidence.  The Board also finds that 
the demonstrated difference between the veteran's near and 
distant corrected vision is not so substantial as to require 
referral to the Director, Compensation and Pension Service 
under the provisions of 38 C.F.R. § 4.84.  Therefore, the 
Board finds a rating in excess of 30 percent for keratoconus 
is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  While the evidence shows the veteran 
may be required to be fitted for contact lenses every two to 
three months, there is no indication that this would cause 
any marked interference with employment or result in any 
significant disruption to activities of daily life.  It may 
be an inconvenience, but it does not result in any unusual or 
exception circumstances.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the claim.

Raynaud's Syndrome
7117
Raynaud's syndrome:
Rating

With two or more digital ulcers plus 
autoamputation of one or more digits and history 
of characteristic attacks
100

With two or more digital ulcers and history of 
characteristic attacks
60

Characteristic attacks occurring at least daily
40

Characteristic attacks occurring four to six 
times a week
20

Characteristic attacks occurring one to three 
times a week
10
Note: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets. These evaluations are for the disease 
as a whole, regardless of the number of extremities involved 
or whether the nose and ears are involved.
38 C.F.R. § 4.104, Diagnostic Code 7117 (2007).

782
1
Cutaneous manifestations of collagen-vascular 
diseases not listed elsewhere (including 
scleroderma, calcinosis cutis, and 
dermatomyositis): 
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or exposed 
areas affected, and; no more than topical therapy 
required during the past 12-month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7821 (2007).

In this case, service medical records dated in August 1996, 
November 1996, December 1996, and January 1997 included 
diagnoses of Raynaud's phenomenon.  The August 1996 examiner 
noted the veteran complained of a one year history of his 
fingers turning white or purple and that he stated he had a 
history of cold weather injury.  It was noted his hands had 
been discolored and numb.  An examination was normal, but a 
diagnosis of Raynaud's syndrome was provided.  A December 
1996 rheumatology clinic report noted the veteran complained 
that in cold weather he experienced episodes of paleness, 
hypersensitivity, and pain to the long fingers.  He stated he 
had episodes when his fingers were blue.  He denied any 
significant problem to the toes, ears, or nose and denied any 
episodes of frostbite or any repetitive type trauma.  The 
examiner noted nailfold capillaroscopy was within normal 
limits.  The digits were intact and there was no evidence of 
pitting.  The examiner stated there was no evidence of 
connective tissue disease and expressed agreement with the 
prior diagnosis of Raynaud's phenomenon.  A January 1997 
report noted the veteran's medical profile required 
prevention of exposure to temperatures below 55 degrees.  The 
veteran's May 1997 separation examination revealed normal 
clinical neurological and upper extremity evaluations.  

VA examination in August 1999 noted the veteran's service 
medical records were reviewed.  The pertinent medical 
findings were summarized.  An examination revealed no 
thickness or tightness of the skin of the hands and that the 
skin was smooth.  The pulses were strong in all extremities.  
There were no bruits over the great vessels and no evidence 
of varicosities.  The diagnosis was scleroderma syndrome.  It 
was noted that the veteran should wear gloves in a cold 
environment, but that he was relatively asymptomatic at that 
time.  While he had the possibility of progression of an 
associated disease, there was no present evidence of any 
other systemic illness.  It was noted that the typical attack 
of scleroderma syndrome included numbness in the fingers and 
a grayish-bluish cyanotic discoloration which occurred within 
a few minutes of getting cold and a return to warmth would 
result in a return of normal coloration with an approximately 
30 minute sensation of burning until the circulation was 
restored.  

VA examination in March 2004 found that there was no evidence 
of Raynaud's symptoms and that it was unlikely the veteran 
had Raynaud's syndrome.  It was noted that he did not 
complain of classic symptoms of Raynaud's phenomenon, with 
attacks of symptoms followed by normal hands, rather he 
stated his hands bothered him all the time.  Examination 
revealed normal skin on the hands with no ulcers.  The nails 
and joints were normal.  The examiner stated the veteran's 
symptoms were more likely due to carpal tunnel syndrome.  

VA examination in September 2005 found no evidence of 
Raynaud's syndrome.  The veteran's hands revealed no evidence 
of edema or erythema and the skin was soft.  The hands were 
cold, but with +2 pulses and normal nails.  There were no 
ulcers or skin abnormalities.  The examiner stated, in 
essence, that based upon examination and a review of medical 
literature the veteran's reported symptoms were not 
diagnostic for Raynaud's syndrome and that his symptoms were 
more likely due to carpal tunnel syndrome.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected Raynaud's syndrome is manifested 
by no present symptoms of this disorder.  The medical 
evidence demonstrates no characteristic attacks consisting of 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  Although service connection was 
established for this disorder as a result of the findings 
reported on service medical records dated in 1996, all post-
service medical examinations have found no evidence of 
Raynaud's symptoms.  There is medical evidence demonstrating 
the veteran's in-service symptoms were more indicative of 
scleroderma.  The Board notes, however, that there is no 
evidence of scleroderma of more than five percent of the 
entire body or which requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a compensable rating for a skin disability.  To the extent 
the veteran's symptoms are due to his carpal tunnel syndrome, 
the Board finds this matter is more appropriately addressed 
upon remand of the service connection issue on appeal.  In 
the absence of any evidence of symptoms related to a 
disability for which service connection has been established, 
the Board finds entitlement to a compensable rating must be 
denied.  The preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for peptic ulcer disease 
with reflux is denied.

Entitlement to a rating in excess of 30 percent for 
keratoconus is denied.

Entitlement to a compensable rating for Raynaud's Syndrome is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his remaining claim and of which parties were 
expected to provide such evidence by correspondence dated in 
March 2004 and September 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, service medical records dated in November 1995 
show the veteran was treated for a possible viral syndrome 
with frontal headaches and that records dated in August 1996, 
November 1996, December 1996, and January 1997 included 
diagnoses of Raynaud's phenomenon.  During eye examinations 
in January 1997 and February 1997 he complained of headaches.  
Records also show that seasonal allergies were considered a 
major problem since April 1991 and that he was treated for 
temporary medical problems including maxillary sinusitis in 
February 1991 and acute sinusitis in February 1993.  In his 
May 1997 report of medical history the veteran reported he 
had frequent headaches associated with bright lights which 
the examiner noted may be a result of an ophthalmic disorder.  
The veteran's May 1997 separation examination revealed normal 
clinical neurological and upper extremity evaluations.  

VA examination in March 2004 found that there was no evidence 
of Raynaud's symptoms and that it was unlikely the veteran 
had Raynaud's syndrome.  His symptoms were more likely due to 
carpal tunnel syndrome; however, no opinion as to etiology as 
to this disorder was provided.  VA examination in September 
2005 found no evidence of Raynaud's syndrome and provided 
diagnoses of mild bilateral carpal tunnel syndrome also 
without opinion as to etiology.  A May 2005 private medical 
report noted the veteran's headaches seemed to be related to 
his keratoconus.  A September 2005 VA eye examiner, however, 
found the veteran's headaches were not caused by his 
keratoconus but appeared to be emanating from his sinuses 
which was the etiology of his headaches.  His sensitivity to 
light was also considered to have due to the learned habit of 
having worn sunglasses associated with medication for sinus 
problems.  There are no opinions in this case indicating 
whether chronic headache or carpal tunnel syndrome disorders 
were incurred during or were manifest to a significant degree 
within one year of service.  In light of the inconsistent 
medical evidence of record, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining claims, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claim.  

2.  The veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he has 
chronic headache or carpal tunnel 
syndrome disorders that were incurred 
during or were manifest within one year 
of service.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


